 

Case 1:13-cr-00317-GBD Document 61 Filed,QV/07/21 Page 1 af 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against-

EMMANUEL ALCINDOR,

Defendant.

 

red
1 WAN VE AY
wer cre KX | soe aan

ORDER

13 Crim. 317 (GBD)

GEORGE B. DANIELS, United States District Judge:

The January 20, 2021 violation of supervised release hearing is rescheduled to January

19, 2021 at 11:00 am.

Dated: New York, New York
January 7, 2021

SO ORDERED.

GB Dowrss
Chet

 

B. DANIELS
ates District Judge

 

 
